Exhibit 10.1 CREDIT AGREEMENT by and between SOUTHWEST IOWA RENEWABLE ENERGY, LLC as Company, FARM CREDIT SERVICES OF AMERICA, FLCA as Lender and COBANK, ACB as Cash Management Provider and Agent Dated as of June 24, 2014 TABLE OF CONTENTS Page No. ARTICLE 1 Certain Definitions and Rules of Construction. 1 ARTICLE 2 The Credit Facilities. 1 The Term Loan. 1 The Revolving Term Loan. 1 Availability and Payments Generally. 2 Interest Payment Dates. 3 Interest After Default. 3 Right to Prepay. 3 Failure to Select Interest Rate Options. 4 Administrative Fee. 4 ARTICLE 3 Increased Costs; Taxes; Illegality; Indemnity. 4 Increased Costs. 4 Taxes. 5 LIBOR Rate Unascertainable; Illegality. 6 Indemnity. 7 ARTICLE 4 Conditions Precedent. 7 Initial Loans. 7 Each Loan. 9 ARTICLE 5 Representations and Warranties. 10 Compliance with Loan Documents. 10 Subsidiaries. 10 Organization; Compliance with Law; Ownership; Investment Companies. 10 Power and Authority; Binding and Enforceable Agreement. 11 Historical Financial Statements; Solvency. 11 Litigation. 11 Taxes 11 Margin Stock. 12 No Conflict; Etc. 12 Full Disclosure; Application is True and Correct. 12 Insurance. 12 Environmental Matters. 12 ERISA. 13 ARTICLE 6 Affirmative Covenants. 13 Reporting Requirements. 13 Lender Equity; Patronage; Statutory Lien. 15 Collateral Security. 16 Preservation of Existence; Eligibility to Borrow; Etc. 16 Payment of Liabilities; Including Taxes; Etc. 16 Maintenance of Insurance. 16 Maintenance of Properties. 17 Visitation and Inspection Rights. 17 Keeping of Records and Books of Account. 17 Compliance with Laws; Use of Proceeds. 17 i Updates to Schedules. 17 Additional Items. 18 Collateral Assignment of Anticipated Agreement. 18 Further Assurances. 18 ARTICLE 7 Negative Covenants. 18 Indebtedness. 18 Liens. 19 Guaranties. 19 Loans and Investments. 20 Liquidations; Mergers; Consolidations; Acquisitions. 20 Dispositions of Assets or Subsidiaries. 20 Dividends and Related Distributions / Payments on Certain Indebtedness 20 Affiliate Transactions. 21 Subsidiaries; Partnerships; and Joint Ventures. 21 Continuation of or Change in Business. 21 Fiscal Year. 21 Issuance of Stock. 21 Changes in Organizational Documents or Risk Management Policy of the Company 21 Anti-Terrorism Laws. 21 Operating Leases. 22 Repurchase Agreements. 22 ARTICLE 8 Financial Covenants. 22 Working Capital. 22 Local Net Worth. 22 Debt Service Coverage Ratio. 22 ARTICLE 9 Default. 22 Events of Default. 22 Remedies. 24 ARTICLE 10 Agent. 25 Appointment, Powers and Immunities of Agent. 25 Reliance by Agent. 25 Defaults 25 Indemnification of Agent. 25 Non-Reliance on Agent. 26 Failure of Agent to Act. 26 Resignation of Agent. 26 Amendments Concerning Agency Function. 27 Liability of Agent. 27 Transfer of Agency Function. 27 Non-Receipt of Funds by Agent. 27 Security Interests. 27 ARTICLE 11 Miscellaneous. 28 Amendments; Waivers; Severability. 28 Expenses; Indemnity; Damage Waiver. 28 ii Holidays. 29 Notices; Effectiveness; Electronic Communication. 29 Duration; Survival. 30 Successors and Assigns; Participations. 30 Confidentiality. 30 Counterparts; Integration; Effectiveness. 31 Governing Law. 32 SUBMISSION TO JURISDICTION; SERVICE OF PROCESS; VENUE; WAIVER OF JURY TRIAL 32 USA Patriot Act Notice. 32 iii ANNEXES, SCHEDULES AND EXHIBITS Annex A -
